EXHIBIT 10.2




REPUBLIC BANCORP, INC.
2005 STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT


This is a Restricted Stock Award Agreement (this "Agreement") dated as of
[___________], 20[__] (the "Grant Date") by and between Republic Bancorp, Inc.,
a Kentucky corporation (the "Company"), and [___________] (the "Participant").


Recitals


A.
With shareholder approval, the Board of Directors of the Company adopted the
Republic Bancorp, Inc. 2005 Stock Incentive Plan (the "Plan").



B.
The Committee (as defined in the Plan) has determined that it is in the best
interests of the Company and appropriate to the stated purposes of the Plan that
the Company grant to the Participant shares of the Company's Class A common
stock ("Stock") pursuant and subject to the terms, definitions, and conditions
of the Plan and the restrictions set out in this Agreement.



 Agreement


NOW, THEREFORE, the Company and the Participant do hereby agree as follows:


SECTION 1 –GRANT OF AWARD


Pursuant to the Plan and subject to the terms and conditions of this Agreement,
the Company hereby grants to the Participant [___________] shares of Stock (the
"Restricted Shares").  Capitalized terms used herein and not otherwise defined
shall have the meanings given in the Plan.


SECTION 2 – RESTRICTED PERIOD


The Restricted Shares shall be subject to forfeiture during the period (the
"Restricted Period") beginning with the Grant Date and ending on the earliest to
occur of the following, which shall be referred to herein as the "Vesting Date":
 
§
50% of the Restricted Shares shall cease to be forfeitable on the 5th
anniversary of the Grant Date, provided the Participant is still employed in
good standing by the Company or the Bank on that date;

 
§
50% of the Restricted Shares shall cease to be forfeitable on the 6th
anniversary of the Grant Date, provided the Participant is still employed in
good standing by the Company or the Bank on that date;

 
§
the happening of a Change in Control while the Participant is employed in good
standing by the Company or the Bank;

 
§
The Participant's death or Disability while employed in good standing by the
Company or the Bank.



The Restricted Shares shall be forfeited upon the Participant's Termination of
Employment or Service for any reason or circumstance not set forth above and
before a Vesting Date.  Upon forfeiture, the Participant shall have no rights
under the Plan or this Agreement.


SECTION 3 –DIVIDENDS DEFERRED IN PAYMENT; ISSUANCE AND TRANSFER RESTRICTIONS


(a)           Until a Vesting Date, the Participant may not sell, transfer,
pledge, assign or otherwise dispose of the Restricted Shares other than by will
or the laws of descent and distribution.  Any attempt by the Participant to
sell, transfer, pledge, assign or otherwise dispose of the Restricted Shares
prior to the Vesting Date shall be null, void and without effect.


(b)           Any dividends that may be declared on the Restricted Shares shall
be paid to the Bank and accumulated in a bookkeeping account (without interest)
for the benefit of Participant until the Vesting Date of the shares to which
each dividend relates, and will be paid to the Participant within 30 days
following the Vesting Date, net of tax withholdings as required by
law.  Dividends on unvested Restricted Shares which are forfeited hereunder
shall also be forfeited. Notwithstanding anything herein to the contrary, the
date of delivery of deferred dividends shall be delayed if payment would
otherwise be required hereunder after termination of employment (other than on
account of death) and before 6 months have elapsed from that termination date,
if the Participant is a Specified Employee and the circumstances of payment
require delay under 409A of the Code. "Specified Employee" shall have the
meaning given in Treas. Reg. § 1.409A-1(i) (or any successor thereto) using the
prior calendar year as the determination period.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Participant shall have all the rights of a shareholder to
vote  the Restricted Shares.


(d)           Section 10.10 of the Plan provides that any transfer of Restricted
Shares, even after a Vesting Date, must be preceded by a written notice to the
Company that allows the Company to take up to 10 days to decide whether to buy
the Restricted Shares instead of the Stock being transferred as proposed.


(e)           Until the Vesting Date, the Bank shall hold in escrow all evidence
of the Restricted Shares, whether reflected in book-entry registration or a
stock certificate or certificates registered in the name of the Participant, and
as soon as practicable after the Vesting date the Bank shall release from such
escrow all evidence of such ownership, but including a legend reflecting the
Plan's restrictions on transfer in Section 10.10 thereof.


SECTION 4 – TAXES


(a)           The Participant agrees, as a condition to this Award, not to make
an election under Internal Revenue Code Section 83(b) to be taxed at the Grant
Date on the Fair Market Value of the Restricted Shares at that time. Rather,
Participant acknowledges that taxes will be due on  the Fair Market Value of the
Restricted Shares at each Vesting Date.  The Participant must make arrangements
sat­isfactory to the Committee to pay to the Company any federal, state or local
taxes required to be withheld with respect to the Restricted Shares prior to the
Vesting Date. The Participant's acceptance of this Award constitutes the
Participant's instruction and authorization to the Company to retain for its own
account from the shares to be released from escrow at a Vesting Date the number
of shares of Stock having a Fair Market Value at the Vesting Date equal to the
amount required to be withheld, unless the Participant timely elects to satisfy
the tax withholding in accordance with Section 4(b) below.


(b)           At any time up to and including the day prior to the Vesting Date,
the Participant may notify the Company of the Participant's election to pay the
tax withholding by one of the means set forth in the withholding election
attached hereto an Annex 1, which shall include: (i) pay in cash, or (ii) pay by
tendering already-owned shares, or (iii) have taxes withheld from accumulated
dividends then due to be paid  and/or other wages, or (iv) some combination of
these payment choices.


SECTION 5 – RESTRICTIVE COVENANTS


(a)           Confidentiality.  The Participant acknowledges that Confidential
Information (as defined below) is the exclusive property of the Company and
except for authorized use in the performance of the Participant's duties on
behalf of and for the benefit of the Company, the Participant shall not disclose
or use, at any time, in any way, or anywhere, either during or subsequent to
employment with the Company, any trade secret or other Confidential
Information.  "Confidential Information" means information, not generally known
in the industry in which the Company or its subsidiaries is or may be engaged,
about the Company's or its subsidiaries, costs, pricing, marketing, ideas,
problems, developments, research records, technical data, processes, products,
plans for products or service improvement and development, business and
strategic plans, financial information, forecasts, customer records and any
other information which derives independent economic value, actual or potential,
and all other information of a trade secret or confidential
nature.  Confidential Information shall not include information which is or
becomes generally available to the public other than as a result of a disclosure
by the Participant which results in a breach of this Agreement.


(b)           Nonsolicitation of Customers or Employees. The Participant further
agrees that during the Participant's employment or service with the Company and
for a period of two years following the date of the Participant's Termination of
Employment or Service, the Participant shall not (i) solicit or divert or
attempt to divert from the Company or its subsidiaries, any customer's business
now or at any time during the Participant's employment or service with the
Company enjoyed by or specifically targeted by the Company or its subsidiaries;
and (ii) directly or indirectly, solicit to employ or engage, offer employment
or engagement to, hire, employ or engage any employee or independent contractor
of the Company or any of its subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Forfeiture of Award or Profits.  The Company and the Participant
each acknowledge and agree that any breach of the covenants in this Section
would cause irreparable harm to the Company or its subsidiaries.  In the event
of a breach or threatened breach by the Participant of the covenants in this
Section, the Company shall be entitled to, in addition to any other legal or
equitable remedies available to it, declare the Restricted Shares
forfeited.  Any stock certificates representing such Restricted Shares shall be
returned to the Company.  The Company and the Participant further agree that
upon breach, the Company is entitled to recover, and the Participant will
disgorge to the Company, any profits realized from the prior disposition of the
Restricted Shares.


(d)           Survival; Other Remedies.  The provisions of this Section shall
survive the termination of this Agreement and will be construed as independent
of any other provision of this Agreement, and the existence of any claim or
cause of action by the Participant against the Company, whether predicated on
this Agreement or otherwise, will not constitute a defense to the enforcement by
the Company of such covenants and agreements.  If any provision of this
Agreement, including this Section 7, is invalid in part or in whole, it will be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, will be enforceable.  The parties will execute all documents necessary
to evidence such amendment.


SECTION 6 – ACKNOWLEDGEMENTS


The Participant acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Participant represents that he is familiar with the terms and
provisions thereof and hereby accepts the Award herein subject to all the terms
and provisions thereof.  The Participant acknowledges that nothing contained in
the Plan or this Agreement shall (a) confer upon the Participant any additional
rights to continued employment by the Company or any corporation related to the
Company; or (b) interfere in any way with the right of the Company to terminate
the Participant's employment or change the Participant's compensation at any
time.


SECTION 7 – AMENDMENT


The Committee may amend the terms and conditions of this Agreement as provided
in the Plan; provided, however, no amendment may impair the rights of the
Participant without the consent of the Participant.


SECTION 8 – TERM OF AGREEMENT


This Agreement shall terminate (except with respect to Section 5) upon the
earlier of (i) failure of the Participant to execute and return a counter-signed
copy of this Agreement to the Company within [____] days after its presentation
to Participant; (ii) the forfeiture of the Restricted Shares; (iii) mutual
agreement of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.
 

 
REPUBLIC BANCORP, INC.
         
By _____________________________________________
     
Name: __________________________________________
     
Title: ___________________________________________
          _______________________________________________   
Participant
         
Presenter's Initials:     ___________
 
Date Presented: _______________

 
IMPORTANT NOTE: If this Agreement is not signed and returned to the President or
the Director of Human Resources of the Company by Participant within [_________]
days after receipt, it shall be deemed rejected by Participant and the Company's
offer shall be immediately withdrawn and become null and void.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
Withholding Election for Restricted Shares that are Vesting
 
INSTRUCTIONS: If you want shares that would otherwise vest to be deemed tendered
back to the Company in an amount equal (based on their fair market value on the
Vesting Date) to the withholding due, and the net number of vested shares issued
in your name, you do not need to submit this form. If you prefer to satisfy your
withholding obligation in a different way, please check the appropriate line
below and return this form with any required other materials (cash or check, or
a stock power or other stock certificates, if you elect Method No. 1 or No. 2 in
whole or part).
 
Depending on the choice elected, cash or other documents need to accompany the
election  The amount remitted or withheld will be a reasonable estimate of the
tax withholding obligations due by reason of the vesting of the Restricted
Shares, and your notice must acknowledge and allow debit from your next paycheck
any reconciliation of that estimate to the exact tax withholding due, as soon as
such amount is precisely calculable by the Company. For example, if our stock is
trading at $26 when you submit your election, and you have 100 shares vesting
(total value of $2,600), and you remit 28% of that amount (or $728) to cover the
estimated current tax withholding rate, and it turns out that the shares trade
at $26.50 on the vesting date, we will debit the additional $140 in withholding
from your next paycheck.
 


 
Method No. 1

 
____
I elect to pay withholding in cash. Attached is a check for __%1 of the value of
the shares that are vesting as of the latest close of the market before I
submitted this form.  I understand that the Bank will determine the actual
market value of the shares at the close of the market on the Vesting Date, and
if any more or less tax withholding is due, with reconcile that amount by either
issuing me a check for the difference, or taking the additional taxes due from
my next paycheck, and I authorize that deduction.

 
 
Method No. 2

 
____
I elect to pay the taxes due by tendering other shares of stock that I already
own.  Attached is a stock certificate, signed on the back to tender, or a stock
power to authorize the transfer agent to transfer the shares that I think will
be sufficient to pay the withholding, based on the actual market value of the
shares at the close of the market on the vesting date, and a ___%2 withholding
rate.  If any more or less tax withholding is due, I authorize the Bank to
reconcile the value of the shares I have tendered and either issue me a check
for the difference, or take the additional taxes due from my next paycheck.

 
 
Method No. 3

 
____
I authorize the Bank to withhold the taxes related to this vesting of Restricted
Stock from my next regular paycheck. I understand that, if one paycheck will not
be large enough to cover these taxes and all other regular deductions, the Bank
will debit any difference by issuing to me fewer than the total number of vested
shares (the number subtracted will depend on the amount of taxes still due and
the fair market value of the shares on the vesting date).

 
 
Method No. 4

 



--------------------------------------------------------------------------------

1
Consult with the Bank's payroll department regarding the required withholding
rate in effect, at the time this election is made, and insert that percentage
here

 
2
See footnote 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
____
I elect a combination of the above methods, as follows  (please
describe):________________________________________________________________

________________________________________________________________________
 
 
SIGNATURE
OF PARTICIPANT: _____________________________________________
Date: ________________________________________
 